DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4.	Claim 1 recites a signal processing being performed on “a first audio signal to be outputted to a first device,” and further the first audio signal on which the signal processing has been performed being “a second audio signal,” in lines 2-4 of the claim. It is unclear which signal is being output by the first device: the first audio signal or the second audio signal. 
5.	Claim 1 further recites “receiving a setting that causes the first audio signal to send to a monitor bus which is for to output the second audio signal” in lines 5-6. This limitation is generally indefinite as it appears to be incomplete. Specifically, it is not clear what is being sent to the monitor bus in a case where the setting is received, the first audio signal or the second 
6.	Claim 1 further recites “such that a sound quality of a sound to be outputted by the second device is closer to a sound quality of a sound to be outputted by the first device than in a case where the signal processing is not performed on the second audio signal” in lines 8-11. It is not clear if and/or how the sounds outputted by first and second devices are related to the first and second audio signals recited earlier in the claim, nor is it clear which signals the sounds correspond to (i.e. the processed or unprocessed versions of the signals).
7.	Claims 2-9 are dependent on claim 1 and are therefore also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the same reasons as recited above.

  8.	Claim 10 recites a first signal processor to perform signal processing on “a first audio signal to be outputted to a first device,” and further the first audio signal on which the signal processing has been performed being “a second audio signal,” in lines 2-4 of the claim. It is unclear which signal is being output by the first device: the first audio signal or the second audio signal. 
9.	Claim 10 further recites “a controller configured to, in a case where a setting that causes the first audio signal to send to the monitor bus which is for to output the second audio signal is received, cause the second signal processor to perform signal processing on the second audio signal received via the monitor bus” in lines 8-11. This limitation is generally indefinite as it appears to be incomplete. Specifically, it is not clear what is being sent to the monitor bus in a case where the setting is received, the first audio signal or the second audio signal (i.e. the 
10.	Claim 10 further recites “such that a sound quality of a sound to be outputted by the second device is closer to a sound quality of a sound to be outputted by the first device than in a case where the second signal processor does not perform the signal processing on the second audio signal” in lines 11-14. It is not clear if and/or how the sounds outputted by first and second devices are related to the first and second audio signals recited earlier in the claim, nor is it clear which signals the sounds correspond to (i.e. the processed or unprocessed versions of the signals). 
11.	Claims 11-18 are dependent on claim 10 and are therefore also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the same reasons as recited above.

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub No 2012/0275616 A1 to Yamamoto et al. (“Yamamoto”)
As to claim 1, Yamamoto discloses audio signal processing method comprising: performing signal processing on a first audio signal to be outputted to a first device, the first audio signal on which the signal processing has been performed being a second audio signal 
Yamamoto does not expressly disclose wherein the first device is a device that a performer uses. However the use of an earphone by a performer in particular is merely a straightforward possibility from which a skilled person would select, as a user can be considered a performer if they perform in any way for leisure or profession, and further as a recitation of the intended use of the claimed invention in this case would not result in a structural difference between the claimed invention and Yamamoto, as the structure taught by Yamamoto is capable of being used by a variety of individuals, including performers.
As to claim 2, Yamamoto further discloses further comprising: obtaining information associated with the performer and information associated with the second device; and performing the signal processing on the second audio signal based on the information associated with the performer and the information associated with the second device (user set target information, see figures 5, 7 and 9; pg. 2, ¶ 0037; pg. 4, ¶ 0053 - ¶ 0058; pg. 7, ¶ 0091).  
claim 3, Yamamoto further discloses further comprising: obtaining information associated with the first device and information associated with the second device; and performing the signal processing on the second audio signal based on the information associated with the first device and the information associated with the second device (see figures 5, 7 and 9; pg. 2, ¶ 0037; pg. 4, ¶ 0053 - ¶ 0058).  
As to claim 4, Yamamoto further discloses further comprising reading out acoustic characteristics corresponding to the information associated with the first device in a case of having obtained the information associated with the first device, wherein the signal processing on the second audio signal is performed based on the acoustic characteristics that have been read (see pg. 4, ¶ 0053).  
As to claim 5, Yamamoto further discloses wherein the information associated with the first device is received through an operator (user set and selected, see pg. 4, ¶ 0053). 
As to claim 6, Yamamoto further discloses further comprising reading out acoustic characteristics corresponding to the information associated with the performer in a case of having obtained the information associated with the performer, wherein the signal processing on the second audio signal is performed based on the acoustic characteristics that have been read (see pg. 4, ¶ 0053).  
As to claim 7, Yamamoto further discloses wherein the signal processing on the second audio signal is performed based on a difference between acoustic characteristics of the first device and acoustic characteristics of the second device (see figures 5, 7 and 9; pg. 2, ¶ 0037).  
As to claim 8, Yamamoto further discloses wherein the signal processing on the second audio signal includes adding acoustic characteristics of the first device after cancelling acoustic 
As to claim 9, Yamamoto further discloses wherein the acoustic characteristics are obtained by a microphone (see pg. 4, ¶ 0053 - ¶ 0058).  
As to claim 10, Yamamoto discloses an audio signal processing apparatus comprising: a signal processor configured to perform signal processing on a first audio signal to be outputted to a first device, the first audio signal on which the signal processing has been performed being a second audio signal (measurement process for high-quality sound earphone signal or target earphone, see figures 1-3; pg. 2, ¶ 0032, ¶ 0034, ¶ 0037; pg. 3, ¶ 0047 - ¶ 0048; pg. 4, ¶ 0053; pg. 7, ¶ 0091); the signal processor configured to perform signal processing on the second audio signal to be outputted to a second device different from the first device (processing for user earphone to be corrected, see pg. 2, ¶ 0034; pgs. 3-4, ¶ 0044 - ¶ 0049); a monitor bus configured to output the second audio signal; and a controller configured to, in a case where a setting that causes the first audio signal to send to the monitor bus which is for to output the second audio signal is received, cause the signal processor to perform signal processing on the second audio signal received via the monitor bus such that a sound quality of a sound to be outputted by the second device is closer to a sound quality of a sound to be outputted by the first device than in a case where the signal processor does not perform the signal processing on the second audio signal (signal outputs for each device compared to determine correction for user earphone, see figures 3, 5, 7 and 9; pg. 2, ¶ 0032, ¶ 0034, ¶ 0036 - ¶ 0037; pg. 3, ¶ 0043 - ¶ 0045; pg. 5, ¶ 0065).
Yamamoto does not expressly disclose wherein the first device is a device that a performer uses, nor does it expressly disclose the use of a first and second sound processor. However it does disclose various modules for measuring and correcting the signals for the different devices (see figure 3; pg. 2, ¶ 0034; pg. 3, ¶ 0045). The use of first and second processors in particular is therefore considered an obvious choice to one of ordinary skill in the art given the teachings of Yamamoto, as the use of more than one processor in an apparatus is known in the art, the motivation being in order to provide separate processing elements that provide the different functions within the system as taught by Yamamoto. In addition, the use of an earphone by a performer in particular is merely a straightforward possibility from which a skilled person would select, as a user can be considered a performer if they perform in any way for leisure or profession, and further as a recitation of the intended use of the claimed invention in this case would not result in a structural difference between the claimed invention and Yamamoto, as the structure taught by Yamamoto is capable of being used by a variety of individuals, including performers. 
As to claim 11, Yamamoto further discloses wherein the controller is configured to obtain information associated with the performer and information associated with the second device and to cause the second signal processor to perform the signal processing on the second audio signal based on the information associated with the performer and the information associated with the second device (user set target information, see figures 5, 7 and 9; pg. 2, ¶ 0037; pg. 4, ¶ 0053 - ¶ 0058; pg. 7, ¶ 0091).  
As to claim 12, Yamamoto further discloses wherein the controller is configured to obtain information associated with the first device and information associated with the second device and to cause the second signal processor to perform the signal processing on the second audio signal based on the information associated with the first device and the information associated with the second device (see figures 5, 7 and 9; pg. 2, ¶ 0037; pg. 4, ¶ 0053 - ¶ 0058).  
As to claim 13, Yamamoto further discloses wherein the controller, in a case of having obtained the information associated with the first device, is configured to read out acoustic characteristics corresponding to the information associated with the first device and to cause the second signal processor to perform the signal processing on the second audio signal based on the acoustic characteristics that have been read (see pg. 4, ¶ 0053).  
As to claim 14, Yamamoto further discloses wherein the controller is configured to receive the information associated with the first device through an operator (user set and selected, see pg. 4, ¶ 0053).  
As to claim 15, Yamamoto further discloses wherein the controller, in a case of having obtained the information associated with the performer, is configured to read out acoustic characteristics corresponding to the information associated with the performer and to cause the second signal processor to perform the signal processing on the second audio signal based on the acoustic characteristics that have been read (see pg. 4, ¶ 0053).  
As to claim 16, Yamamoto further discloses wherein the second signal processor is configured to perform the signal processing on the second audio signal based on a difference between acoustic characteristics of the first device and acoustic characteristics of the second device (see figures 5, 7 and 9; pg. 2, ¶ 0037).  
As to claim 17, Yamamoto further discloses wherein the second signal - 14 -Attorney Docket No. YAMA-0819US1 processor is configured to perform the signal processing on the second audio signal by adding acoustic characteristics of the first device after cancelling the acoustic characteristics of the second device (see figures 5, 7 and 9; pg. 2, ¶ 0036 - ¶ 0037; pg. 3, ¶ 0043 - ¶ 0045; pg. 5, ¶ 0065).  
As to claim 18, Yamamoto further discloses further comprising a microphone configured to obtain the acoustic characteristics (see pg. 4, ¶ 0053 - ¶ 0058).
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABRINA DIAZ whose telephone number is (571)272-1621.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SABRINA DIAZ/Examiner, Art Unit 2652                                                                                                                                                                                                        


/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652